PD-0826-15
                                      PD-0826-15                                COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                Transmitted 7/2/2015 11:43:40 AM
                                                                                   Accepted 7/2/2015 3:56:21 PM
                                  No.____________________                                         ABEL ACOSTA
                                                                                                          CLERK

                                       In the
                             COURT OF CRIMINAL APPEALS


                                  CLIFTON CREWS HOYT
                                             Petitioner

  July 2, 2015                                  v.

                                   THE STATE OF TEXAS
                                             Respondent


         FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                  PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

Petitioner files this First Unopposed Motion for Extension of Time to File his Petition for
Discretionary Review under Texas Rules of Appellate Procedure 10.1, 10.5(b), and 68.2(c). In
support of this motion, Petitioner shows the following:

1. The Court of Appeals for the 3rd District in Austin, Texas rendered its opinion and judgment
in Clifton Crews Hoyt v. The State of Texas, No. 03-14-00454-CR on June 4, 2015. The
petition for discretionary review is due no later than July 4, 2015.

2. Petitioner requests an extension of time of sixty days, to September 4, 2015, to file his
Petition for Discretionary Review. This is Petitioner’s first request for an extension of time in
this case.

3. Petitioner relies on the following facts as a reasonable explanation for the requested extension
of time. Petitioner’s counsel and attorneys with his firm, in addition to preparing a brief on the
merits in this case, must also devote time to the following additional matters:
Prior to July 4, 2015:
        Court appearances in In re Bartels, Case No. 200936401 in the 312th Judicial District,
            Harris County;
        Court appearances in State v. Edward Martinez, Case No. 14-DCR-067371 in the 434th
            Judicial District, Fort Bend County;
        Previously scheduled vacation from June 9 through 19, 2015.
        Court appearances in State of Texas v. Johnathan Cherry, Case Nos. 1462560 & 1462561
            in the 178th Judicial District, Harris County;
        Court appearances in State of Texas v. Lorence Hubler, Case No. 1441117 in the 351st
            Judicial District, Harris County;
       Court appearances in State of Texas v. Larry Cole, Case No. 15-02-01835-CR in the 9th
           Judicial District, Montgomery County;
       Pretrial Hearing in State of Texas v. Brian Rich, Case No. 1426217 in the 337th Judicial
           District, Harris County;
       Trial Setting in State of Texas v. Brian Rich, Case No. 1426217 in the 337th Judicial
           District, Harris County;
       Court appearances in State of Texas v. Cristian Salmeron, Case No. 1458853 in the 230th
           Judicial District, Harris County;
       Motion hearing in TNT Crane v. Gorham, Case No. 1059057 in Harris County Civil
           Court at Law No. 3;
       Court appearances in State of Texas v. Katalin Downing, Case No. 2021127 in the Harris
           County Criminal Court at Law No. 4; and
       Court appearances in State of Texas v. Patrick Downing, Case No. 2021128 in the Harris
           County Criminal Court at Law No. 4.
       .
After July 4, 2015:
       Court appearances in State of Texas v. Daniel Alba, Case No. 2034027 in the Harris
           County Criminal Court at Law No. 9
       Sentencing in United States v. Ali Irsan, No. 4:14-cr-00248 in the Southern District of
           Texas;
       Court appearances in State v. Edward Martinez, Case No. 14-DCR-067371 in the 434th
           Judicial District, Fort Bend County;
       Court appearances in Harris County v. Darlene Brown, et al., Case No. 201446507 in the
           152nd Judicial District, Harris County;
       Previously scheduled vacation from July 20 through 31, 2015.
       Court appearances in State of Texas v. Johnathan Cherry, Case Nos. 1462560 & 1462561
           in the 178th Judicial District, Harris County;
       Pretrial Hearing in State of Texas v. Brian Rich, Case No. 1426217 in the 337th Judicial
           District, Harris County;
       Trial Setting in State of Texas v. Brian Rich, Case No. 1426217 in the 337th Judicial
           District, Harris County;
       Court appearances in State of Texas v. Cristian Salmeron, Case No. 1458853 in the 230th
           Judicial District, Harris County;
       Court appearances in State of Texas v. Katalin Downing, Case No. 2021127 in the Harris
           County Criminal Court at Law No. 4; and
       Court appearances in State of Texas v. Patrick Downing, Case No. 2021128 in the Harris
           County Criminal Court at Law No. 4.
       Pretrial conference in State of Texas v. Lorence Hubler, Case No. 1441117 in the 351st
           Judicial District, Harris County;
       Hearing on Motion to Suppress in State of Texas v. Lorence Hubler, Case No. 1441117 in
           the 351st Judicial District, Harris County; and
       Court appearances in State of Texas v. Larry Cole, Case No. 15-02-01835-CR in the 9th
           Judicial District, Montgomery County.

4. The undersigned has conferred with Assistant District Attorney Richard Villarreal, who
indicated that the State of Texas is UNOPPOSED to this request.
Therefore, Petitioner prays that this Court grant this motion for extension of time.

Respectfully Submitted,

/s/ John T. Floyd III
John T. Floyd III
SBN 00730700
2000 Smith Street
Houston, Texas 77002
Phone: 713-224-0101
Fax: 713-237-1511

                             CERTIFICATE OF CONFERENCE

As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred with Assistant District
Attorney Richard Villarreal, who indicated that this motion is unopposed.


/s/ John T. Floyd III
John T. Floyd III
                                CERTIFICATE OF SERVICE

I certify that, on July 2, 2015, I served a copy of this motion by First Class, United States mail,
facsimile, or any other valid method of service on the following:

       Richard Villarreal
       Assistant District Attorney
       Tom Green County, Texas
       124 W. Beauregard, Suite B
       San Angelo, Texas 76903
       Tel: 325-659-6584
       Fax: 325-658-6831
       Richard.Villarreal@co.tom-green.tx.us


/s/ John T. Floyd III
John T. Floyd III
                            No.____________________

                                  In the
                        COURT OF CRIMINAL APPEALS


                            CLIFTON CREWS HOYT
                                       Petitioner

                                       v.

                            THE STATE OF TEXAS
                                      Respondent


  ORDER ON PETITIONERS FIRST UNOPPOSED MOTION FOR EXTENSION OF
         TIME TO FILE PETITION FOR DISCRETIONARY REVIEW


The above and foregoing Appellant’s First Unopposed Motion for Extension of Time

Within Which to File Petition for Discretionary Review, having been duly

considered by the Court, it is hereby ordered that the Motion be and hereby is

GRANTED.

      Appellant’s Petition for Discretionary Review is due to be filed on

_______________________________.

      SIGNED on this the ____ day of ____________________, 2015.


                                            ______________________________
                                            JUDGE PRESIDING